                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                       Plaintiff,
       v.                                                     Case No. 17-CR-0160

RONALD H. VAN DEN HEUVEL,

                       Defendant.


              ORDER DENYING MOTION FOR RETURN OF PROPERTY


       While represented, defendant in the above matter filed a motion for return of property, pro

se, seeking return of a server that was seized during the execution of a search warrant. Dkt. No. 87.

The court ordered the government to confer with counsel for VanDenHeuvel and respond to the

court whether resolution of the issue was still required. Counsel for the government conferred with

VanDenHeuvel’s appellate counsel and was advised that the defendant still wants the server

returned to him and believes he is entitled to other documents that were never returned to him.

Those document were not referenced in the pending motion. Counsel for the government then

responded with the position that the search warrant in question was executed by Brown County and

that it is not in possession of the server at issue, or any other owned by the defendant or his Green

Box business entity, stating:

       The United States has checked with the Brown County Sheriff’s Office (“Brown
       County”), and that office is also not in possession of a server belonging to the
       defendant. The servers seized by Brown County from Green Box were digitally
       imaged by the FBI and then returned to Brown County. The servers were then
       released by Brown County to representatives of Green Box in 2016. The United
       States notes that given the servers were not released to the defendant, it is possible
       the defendant has not seen all these servers after they were released by Brown
       County.

Dkt. No. 152 at 2. Therefore, it appears that the server in question was not confiscated by the

government and was only digitally imaged by them for the purpose of this case. Since the

government does not possess this or any other server of the defendant, it cannot return what is not

in their possession or under their control. The motion is, therefore, denied.

       The government further responds with an explanation regarding what items are in the

government’s possession and what is available to be retrieved now or after the conclusion of

defendant’s appeal. Hopefully this information will aid the defendant in eventual possession of

other items not the subject of this motion. However, for the reasons stated above and in the

government’s response, this motion is DENIED.

       Dated this    19th      day of October, 2019.


                                              s/ William C. Griesbach
                                             William C. Griesbach, Chief Judge
                                             United States District Court




                                                 2
